Citation Nr: 0907208	
Decision Date: 02/26/09    Archive Date: 03/05/09	

DOCKET NO.  07-30 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Waiver of recovery of an overpayment of pension benefits of 
$54,672.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from March 1976 to 
February 1979, and from March 1985 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 waiver decision issued 
by the Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied the Veteran's application for waiver of indebtedness 
based upon a finding that his actions resulting in the 
indebtedness constituted bad faith.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran was overpaid $54,672 of VA pension benefits 
from July 2000 through September 2005 as a direct result of 
his failure to report his receipt of Social Security 
disability income during this same period of time.  

3.  Although the Veteran was on multiple occasions informed 
in very specific language that it was incumbent upon him to 
report all income from every source because payment of VA 
pension benefits was based upon countable income, the Veteran 
failed to report his receipt of Social Security disability 
income at any time, and affirmatively submitted Eligibility 
Verification Reports which specifically requested him to list 
Social Security income, which he listed at zero dollars, 
until VA discovered his receipt of Social Security disability 
income through internal accounting procedures and income 
matching.  

4.  Although the Veteran is shown to be disabled as a result 
of multiple physical disabilities including obstructive sleep 
apnea, a pulmonary nodule, morbid obesity, hypertension, 
diabetes mellitus, chronic low back pain, hepatomegaly, a 
history of congestive heart failure, anxiety and/or a mood 
disorder, the evidence on file does not show that the Veteran 
has ever lacked the requisite mental competence to handle his 
own financial affairs, psychiatric impairment has never been 
characterized as more than mild in nature, and there is 
simply no evidence which shows or suggests that the Veteran 
lacked the ability to understand the simple requirement that 
he report all income from every source as repeatedly 
instructed by VA in the administration and payment of his VA 
pension benefits.  

5.  The Veteran's affirmative actions in failing to report 
his receipt of Social Security disability income on a monthly 
basis over a period of multiple years, despite repeated 
notification to him by VA that all earnings from every source 
must be reported, resulted in unfair or deceptive dealing by 
one who sought to gain thereby at another's expense, and 
which is shown to have been undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences.  


CONCLUSION OF LAW

The Veteran's bad faith actions giving rise to the 
overpayment of VA pension benefits at issue preclude 
consideration of waiver of recovery of that indebtedness.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.965, 3.60 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  It has been held that the Veterans 
Claims Assistance Act is inapplicable to claims of pension 
overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Nonetheless, the Board finds that the Veteran has been 
properly notified of the overpayment at issue and his 
procedural and appellate rights.  He has been offered the 
opportunity of submitting evidence and argument in his 
behalf.  He has specifically been requested to provide 
additional details with respect to his receipt of Social 
Security disability income, but has not responded to such 
requests by the Philadelphia Regional Office & Insurance 
Center.  The issue involved in this appeal is simple and 
straightforward with respect to the provision of notice of 
all income from every source during a period of receipt of VA 
pension benefits.  The Veteran has offered no objection or 
argument with respect to procedural defects in the handling 
of his claim for waiver, and none is identified in the 
Board's review of the record.  

The waiver of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if 
there exists in connection with the claim for such waiver and 
indication of fraud, misrepresentation, or bad faith on the 
part of the person having an interest in obtaining waiver of 
such recovery or the collection of such indebtedness (or any 
interest thereon).  38 U.S.C.A. § 5302(c).  

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  A 
debtor's conduct in connection with a debt arising from 
receipt of VA benefits exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government.  Any indication of fraud, 
misrepresentation, or bad faith will preclude granting waiver 
of any overpayment.  38 C.F.R. § 1.965(b)(2).  

A Veteran who is receiving pension must notify VA of any 
material change or expected change in his income or other 
circumstances which would affect his entitlement to receive, 
or the rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he will 
begin to receive additional income.  38 C.F.R. § 3.660.  

Analysis:  In July 2000, pursuant to his application, the 
Veteran was approved for payment of nonservice-connected VA 
pension benefits.  This was based upon a finding that he was 
disabled by obstructive sleep apnea found to be 50 percent 
disabling, hypertension and cardiomegaly found to be 
10 percent disabling, and an anxiety disorder found to be 
30 percent disabling.  The Veteran was notified of this award 
the same month that pension would be paid him effective from 
August 1999 in the amount (at that time) of $958 per month 
based upon his information that he received no income from 
any other source.  He was specifically notified in writing 
that the payable rate of his VA pension depended upon his 
income and the number of dependents, and that medical 
expenses could be used to reduce countable income.  This 
award letter specifically noted that pension for the Veteran 
with a spouse included counting zero income from Social 
Security for both he and his spouse, as well as zero income 
from any other source.  He was specifically notified that it 
was his responsibility to immediately notify VA if there was 
any change in income.  

In December 2002, the Veteran was notified of a periodic 
increase in improved VA pension benefits effective from 
December 2002.  He was again notified that his monthly 
payment of $1,057 was based upon VA's determination that his 
net income from all sources was zero dollars.  He was again 
notified that if the income information shown was not 
correct, he was to immediately notify VA of any changes of 
income.  He was specifically notified that if at any later 
date he received an increase of Social Security benefits, he 
must notify VA immediately.  

In February 2001, the Veteran submitted an Eligibility 
Verification Report which stated that he did not receive any 
income from any source and this form specifically included 
blanks for Social Security income of any kind.  This form 
specifically requested the Veteran whether he had any change 
in income, what income changed, when did the income change, 
and how did the income change.  The Veteran signed and dated 
this report.  

In December 2001, the Veteran submitted another VA 
Eligibility Verification Report in which he again indicated 
that he received no income from any source, specifically 
including a request for any Social Security income, to which 
he noted "zero."  This form again specifically requested him 
to indicate whether any income had changed, what income 
changed, when did the income change, and how did the income 
change.  The Veteran signed and dated this report.  

Based on his reports of no income from any source, the 
Veteran was paid VA pension benefits at the maximum rate from 
2000 until September 2005.  When VA independently discovered 
the Veteran's receipt of Social Security disability benefits 
during the same period, his pension was recalculated, 
properly considering this receipt of income, and this 
calculation resulted in the creation of a valid overpayment 
of $54,672, representing essentially $10,000 to $11,000 per 
year in overpayments to the Veteran.  

Social Security records note that the Veteran applied for 
Social Security disability benefits in May 2000.  Although 
initially denied, subsequent to a hearing in February 2002, a 
Social Security Administrative Law Judge found that the 
Veteran was entitled to such benefits made payable effective 
from July 2000.  These records noted the Veteran had received 
a four-year college education with past relevant work as an 
aerospace station inspector, machine inspector, Spanish 
linguist, and sales person.  He was found by the Social 
Security Administration to be disabled by severe obstructive 
sleep apnea, a pulmonary nodule, morbid obesity, 
hypertension, diabetes mellitus, chronic low back pain, 
hepatomegaly, and a history of congestive heart failure.  The 
award did not include any consideration of psychiatric 
impairment, although the Veteran's physician had noted that 
his obstructive sleep apnea in combination with other 
disabilities did result in daytime fatigue, sleepiness, and 
impaired mental alertness.  

In supporting his request for waiver, the Veteran submitted 
written statements and testified at a hearing before the 
undersigned.  That testimony has been considered in full, but 
will not be repeated in this decision.  He argued that his 
combination of physical disabilities resulted in impairment 
of mental alertness, "and the ability at times for a rational 
thought."  He has denied bad faith or an attempt to seek an 
unfair advantage.  He said he was under the impression Social 
Security disability was not considered in countable income.  
He also reported that he had other individuals complete his 
VA paperwork for him.  

Early VA treatment records on file do note that the Veteran 
received outpatient psychological counseling for anxiety and 
depression associated with his multiple physical 
disabilities.  However, none of these records indicate any 
significant mental impairment, or an inability to understand 
simple written instructions.  

In May 2006, the Veteran was provided a psychological 
consultation by VA at which time it was noted that he 
presented in a friendly and talkative manner with normal 
speech which was coherent and goal-directed, and affect was 
broad and appropriate.  He was alert and oriented and gave no 
evidence of delusional thought processes.  Memory was intact, 
judgment was fair, insight was adequate and the assessment 
was an anxiety disorder, with a Global Assessment of 
Functioning (GAF Score of 62), reflective of mild overall 
symptoms.  

The Veteran was again provided psychological evaluation by VA 
in January 2007.  It was noted that he had never been 
hospitalized for psychiatric reasons and that he did not 
receive outpatient psychiatric care.  Severity of psychiatric 
symptoms was noted to be mild to moderate, and social 
impairment was noted to be mild.  Mental status was within 
normal limits, and there was no impairment of thought process 
or communication.  There were no delusions or hallucinations, 
no inappropriate behavior, and no indication of any memory 
loss or impairment.  The Veteran was specifically noted to be 
well capable and competent for purposes of managing VA 
benefits and to handle funds in his own best interest.  He 
knew the amount of his VA benefit payment and knew the 
amounts and types of bills he owed on a monthly basis and was 
handling payment prudently.  It was also noted that the 
Veteran handled his money and paid his bills himself.  He was 
considered capable of managing his own personal financial 
affairs.  There is also no evidence in the Social Security 
records indicating that the Veteran was unable to handle his 
own personal financial matters in his own interest.  

The Board finds that the evidence on file clearly and 
convincingly demonstrates that the Veteran's repeated failure 
to timely report his receipt of Social Security disability 
income was not an oversight or mistake, but was in fact 
intentional and in bad faith.  While the Veteran does have 
significant physical disability, there is certainly not 
evidence of significant mental or psychiatric impairment or 
any other combination of disablement which rendered him 
unable to read and understand the simple multiple written 
instructions provided him by VA which required him to report 
all income from every source for computation of his VA 
pension benefits.  The Veteran was certainly provided this 
notice on multiple occasions.  To the extent the Veteran 
claims he had help or assistance in completing VA forms for 
continuance of his VA pension, they are all signed and dated 
by him, and he is presumed to have read and understood them, 
and his signature served to verify and attest to the accuracy 
of the information reported in them.  

At no time did the Veteran affirmatively take action to 
report his receipt of Social Security disability income, 
although he had specifically been instructed to do so as soon 
as he was aware that such income would be payable, and 
certainly upon receipt of such income.  This failure to 
report income directly resulted in his overpayment of VA 
pension benefits of $54,672.  The Board finds that the 
evidence on file clearly and convincingly demonstrates that 
the Veteran failed to report his Social Security disability 
income was undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
which resulted in a direct loss to the Government.  The 
Veteran's affirmative actions in failing to report his 
receipt of Social Security disability benefits over a lengthy 
period constitutes bad faith and precludes granting or 
considering waiver of all or any amount of the overpayment at 
issue in this appeal.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
of $54,672 is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


